Case 1:19-cv-00070-AW-GRJ Document 74-4 Filed 03/01/20 Page 1 of 19




                         Exhibit D
     Case 1:19-cv-00070-AW-GRJ Document 74-4 Filed 03/01/20 Page 2 of 19




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         GAINESVILLE DIVISION

DIANNA YODER, CLINT WALDING,
and KELLEY WILLIAMS, individually
and on Behalf of Others Similarly Situated,

            Plaintiffs,

v.

FLORIDA FARM BUREAU, FLORIDA                  CASE NO.: 1:19-cv-00070-MW-GRJ
FARM BUREAU GROUP, FLORIDA
FARM BUREAU CASUALTY
INSURANCE COMPANY, FLORIDA
FARM BUREAU GENERAL
INSURANCE COMPANY, SOUTHERN
FARM BUREAU CASUALTY
INSURANCE COMPANY AND
SOUTHERN FARM BUREAU LIFE
INSURANCE COMPANY,

            Defendants.
                            /
  DEFENDANTS FLORIDA FARM BUREAU CASUALTY INSURANCE
   COMPANY, FLORIDA FARM BUREAU GENERAL INSURANCE
COMPANY, AND SOUTHERN FARM BUREAU CASUALTY INSURANCE
 COMPANY’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS
               TO PLAINTIFF DIANNA YODER

      Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, and

Paragraph 1(a) of this Court’s Initial Scheduling Order (ECF No. 31), Defendants

Florida Farm Bureau Casualty Insurance Company (“Florida Casualty”), Florida

Farm Bureau General Insurance Company (“Florida General”), and Southern Farm

Bureau Casualty Insurance Company (“Southern Casualty”) (collectively,


                                        -1-
    Case 1:19-cv-00070-AW-GRJ Document 74-4 Filed 03/01/20 Page 3 of 19




“Defendants”) hereby propound the following First Request for Production of

Documents to Plaintiff Dianna Yoder (“Requests”).

                     DEFINITIONS AND INSTRUCTIONS

      1.     The words “You” and “Your” shall refer to Dianna Yoder, the

Plaintiff in the above-captioned action to whom these document requests are

directed. The words “You” and “Your” shall include Dianna Yoder’s dependents,

attorneys, agents, and/or any other persons or entities acting, or purporting to act,

on her behalf or pursuant to her direction or control.

      2.     “Defendants” shall mean Defendants Florida Farm Bureau Casualty

Insurance Company (“Florida Casualty”), Florida Farm Bureau General Insurance

Company (“Florida General”), and Southern Farm Bureau Casualty Insurance

Company (“Southern Casualty”) (collectively, “Defendants”).

      3.     The term “Action” shall mean the above-captioned civil action in

which You are a plaintiff.

      4.     The words “document” or “documents” are used in their broadest

sense to mean all materials within the scope of Federal Rule of Civil Procedure

34(a), including but not limited to any designated documents or electronically

stored information (“ESI”), including writings, drawings, graphs, charts,

photographs, sound recordings, images, and other data or data compilations, stored

in any medium from which information can be obtained either directly or, if



                                          -2-
     Case 1:19-cv-00070-AW-GRJ Document 74-4 Filed 03/01/20 Page 4 of 19




necessary, after translation into a reasonably usable form, that are in the

possession, custody, or control of You or Your counsel. The term “document”

further includes originals and all drafts and copies that differ in any respect from

the original.

      5.        “Insurance Agent” or “Agent” means any individual or entity

currently or previously under contract to serve in the capacity of an agent for any

of the named Defendants in this Action.

      6.        “Agency Manager” means any individual or entity currently or

previously under contract to serve in the capacity of an agency manager for any of

the Defendants in this Action.

      7.        The word “produce” means to make available the documents

requested herein for inspection and copying, at the offices of Ford Harrison, LLP,

300 South Orange Avenue, Suite 1300, Orlando Florida 32801 or in another

manner mutually agreed to by counsel for the Parties, within thirty (30) days of

service of these Requests. Documents responsive to these Requests should be

produced in native form or in the form of individual, searchable .PDF or .TIF files

and should be organized by Request number or otherwise separated into the

categories set forth in these Requests.

      8.        If you decline to produce any documents requested herein on the basis

of any asserted privilege, at the time of production, you shall provide to



                                           -3-
    Case 1:19-cv-00070-AW-GRJ Document 74-4 Filed 03/01/20 Page 5 of 19




Defendants a privilege log in accordance with Local Rule 26(3), which contains

(but is not limited to) the following written information as to each withheld

document:

            (a)    the name of the document or ESI;

            (b)    its date, or, if not dated, the date it was prepared or received;

            (b)    the type of document (e.g., letter);

            (c)    the author(s) and addressee(s) or recipient(s);

            (d)    its present location;

            (e)    the identity of the individual presently in custody thereof;

            (f)    a general description of its contents;

            (g)    the identity of each person who received a copy of such

                   document and their relationship to the plaintiff;

            (h)    whether such document contains or relates to facts or opinions,

                   or both;

            (i)    the   nature    of      the    privilege   (e.g.,   work-product    or

                   attorney-client) that you claim with respect to the document.

      9.    Unless otherwise specified, the relevant time period for each of these

Requests runs from the three years preceding the termination of Your Agent

contracts with any of the Defendants through the present.




                                            -4-
     Case 1:19-cv-00070-AW-GRJ Document 74-4 Filed 03/01/20 Page 6 of 19




                       DOCUMENTS TO BE PRODUCED

      1.      All documents or communications that discuss, refer, or relate to the

filing of this Action, Your decision to participate in this Action, and/or the decision

of any other person to participate in this Action (excluding communications

between You and Your counsel).

      2.      All emails or other communications (including but not limited to

communications via social media) between You and any other former or current

insurance Agents or Agency Managers for any Defendant concerning this Action

or relating to the claims or allegations in the Action (including but not limited to

joining this Action as a plaintiff).

      3.      All documents that discuss, refer, or relate to the commissions,

benefits, compensation, or other payments You received from any of the

Defendants.

      4.      All documents that reflect commissions, compensation, earnings,

income, or benefits that You received for work performed for any person,

company, business, or entity other than the Defendants, from farming or

agricultural activities, in a self-employed capacity, or otherwise during the period

of time that You were under contract with any Defendant.




                                          -5-
    Case 1:19-cv-00070-AW-GRJ Document 74-4 Filed 03/01/20 Page 7 of 19




      5.       All documents reflecting agreements, contracts, or appointments that

You had with any insurance company other than Defendants during the period of

time that You were under contract with any Defendant.

      6.       All documents reflecting commissions, compensation, or other

income earned or received by You for the sale or service of any insurance product

issued or written by any company other than Florida Casualty, Florida General, or

Southern Casualty during the period of time that You were under contract with

Defendants.

      7.       All   documents     reflecting    any   commissions,   finder’s   fees,

compensation, or other income You received from Farm Bureau Bank FSB during

the period of time that You were under contract with any of the Defendants.

      8.       All documents reflecting any individual and/or corporate IRAs, Solo

Ks, Keogh accounts, or other retirement plans for which You are an owner or

participant.

      9.       All documents reflecting any payments made by You for advertising,

marketing, or sponsorships relating to the sale or service of insurance products on

behalf of any of the Defendants.

      10.      All documents reflecting any communications You had with any of

the Defendants relating to advertising, marketing, or sponsorship payments.

      11.      Complete copies of Your federal income tax returns for 2014 through



                                           -6-
    Case 1:19-cv-00070-AW-GRJ Document 74-4 Filed 03/01/20 Page 8 of 19




the present, along with any and all schedules, attachments, and documents

reflecting earnings or income, including but not limited to any 1099 or W-2

statements You received in those tax years.

      12.    All communications between You and the Internal Revenue Service

between 2014 and the present.

      13.    All documents reflecting the support or back-up for any tax

deductions made on Your federal income tax returns for 2014 through the present

relating to work for any of the Defendants including, but not limited to, deductions

or claims for (i) car or truck related expenses, (ii) payments for health, life, E&O,

or other insurance, (iii) payments for telephone and communication services used

while performing work for Defendants, (iv) any other business expenses relating to

work for the Defendants in this Action such as travel expenses, meal and

entertainment expenses, fees or dues for business-related clubs, trade

organizations, or publications, costs for any continuing education or training,

accounting expenses, fees to maintain insurance licenses or appointments,

advertising, sponsorship, or marketing expenses, and employee or assistant

expenses.

      14.    All documents reflecting any payments made by You in the three

years preceding the termination of Your Agent contracts with any of the

Defendants for any business expenses and investments, such as personal or



                                         -7-
    Case 1:19-cv-00070-AW-GRJ Document 74-4 Filed 03/01/20 Page 9 of 19




business-related equipment (including but not limited to computers, iPads, laptops,

and tablets) used in connection with your work for any of the Defendants.

       15.    All documents reflecting any payments made by You to any

employee, independent contractor (including but not limited to Agency Managers),

or other person in connection with work You performed for any Defendant in this

Action.

       16.    All documents reflecting quarterly self-employment tax payments

You made or that were made on Your behalf relating to work done for any of the

Defendants.

       17.    All personnel, contract, or other files (including, but not limited to,

performance evaluations) maintained on any employee, independent contractor, or

person whom You supervised or evaluated in the three years preceding the

termination of Your Agent contracts with any of the Defendants.

       18.    All documents reflecting and relating to Your application for an Agent

position with any of the Defendants, including (but not limited to) any and all

communications with any of the Defendants related to such application.

       19.    All documents relating to complaints by policyholders, customers,

other Agents, Agency Managers, any Defendant, State of Florida, employees,

members or leaders of any County Farm Bureau, or any other persons relating to

You.



                                         -8-
    Case 1:19-cv-00070-AW-GRJ Document 74-4 Filed 03/01/20 Page 10 of 19




      20.    All documents relating to any local, state, or federal licenses You hold

or held relating to the sale and servicing of insurance products, including (but not

limited to) any documents relating to the payment of fees, dues, or other expenses

associated with those licenses.

      21.    All documents relating to any continuing education courses,

conferences, or training You took or participated in, which relate to the sale and

servicing of insurance products, including (but not limited to) receipts or other

documents reflecting payment for same.

      22.    Any communications between You and the Department of Labor

relating to any Defendant in this Action.

      23.    All documents showing the dates on which you were on vacation or

traveling for personal or family reasons from in the three years preceding the

termination of Your Agent contracts with any of the Defendants, including but not

limited to any documents showing expenses for car, train, airline, other travel,

hotel, or lodging.

      24.    Copies of all diaries, journals, notebooks, notes, calendars, or other

documents, whether in physical or electronic format, reflecting all appointments

(business or personal), conferences, telephone calls, meetings, vacations, or other

“days off” You had in the three years preceding the termination of Your Agent

contracts with any of the Defendants.



                                            -9-
    Case 1:19-cv-00070-AW-GRJ Document 74-4 Filed 03/01/20 Page 11 of 19




      25.    Your phone bills, phone logs, and any other records reflecting all calls

and text messages during the period of time for which You are making a for

overtime compensation in this Action.

      26.    All documents that support Your allegation that You worked in excess

of 40 hours in any week for which You seek overtime compensation in this Action.

      27.    All documents that support Your allegations that You were

misclassified by Defendants as an independent contractor.

      28.    Any e-mails (or copies of e-mails) sent to or received by any other

account besides Your Florida Farm Bureau Insurance e-mail account that You

utilized in connection with work done for any of the Defendants.

      29.    Any audio or video recordings that relate in any way to the allegations

or claims in this Action.

      30.    All documents, including any communications subsequent to

termination of Your contract with any of the Defendants, between You and any

prospective employers, employment agencies, potential business partners, or other

companies, which describe Your prior position(s) or work experience with any of

the Defendants.

      31.    All copies of Your resume, CV, bio, or any other document describing

your professional experience and work history.




                                        -10-
    Case 1:19-cv-00070-AW-GRJ Document 74-4 Filed 03/01/20 Page 12 of 19




      32.    All of Your social media posts or content, including (but not limited

to) complete postings, photos, and “friends” lists on Facebook, Twitter, Tumblr,

Instagram, LinkedIn, Google Plus, YouTube, Foursquare, Flickr, Pinterest, and any

other social media site or network from April 16, 2016 to present concerning this

Action or relating to the claims or allegations in this Action.

      33.    All documents that You have consulted or relied upon in responding

to Defendants’ First Set of Interrogatories, and all documents identified in Your

responses to Defendants’ First Set of Interrogatories, including but not limited to

all documents that support Your calculations of damages.

      34.    All documents and other tangible items in Your possession, custody,

control, or otherwise available to You upon which You may rely in preparation of

Your deposition or at trial, to which You may refer in preparation for Your

testimony at trial, or which You may use for any other purpose associated with this

Action including, but not limited to, those documents or tangible items that You

may use as trial exhibits or demonstrative aids.

      35.    All raw data and computation sheets upon which the amount of any

alleged claim for damages in this case is or may be based, and the working papers

from which any exhibit purporting to summarize, demonstrate, or otherwise reflect

any alleged damages was prepared.




                                         -11-
    Case 1:19-cv-00070-AW-GRJ Document 74-4 Filed 03/01/20 Page 13 of 19




      36.      All calendars, diaries, or other documents (including cell phone

records, Sun Pass or E-Pass receipts and logs of usage, GPS device logs and/or

search records, credit card statements reflecting transactions, debit card statements

reflecting transactions) in Your possession, custody, control, or otherwise available

to You that contains any entries or notations pertaining to Your whereabouts,

including any appointments and commitments you may have had, during the time

period you seek overtime compensation in this Action.

      37.      All statements, written or audio taped, that You provided or prepared

regarding Defendants and that relate to the allegations, claims, and/or defenses in

this Action.

      38.      Copies of all documents and pleadings regarding civil lawsuits where

You were a party including lawsuits involving employment discrimination, theft,

misrepresentations, fraud, trade secret violations, common law conversion or

allegations of dishonesty, and all court orders, judgments and/or jury verdicts

regarding such claims.

      39.      Copies of all documents and pleadings regarding criminal actions

where You were named as a defendant that included charges of theft,

misrepresentations, fraud, or allegations of dishonesty, and all court orders,

judgments, convictions and/or jury verdicts regarding such charges.




                                         -12-
    Case 1:19-cv-00070-AW-GRJ Document 74-4 Filed 03/01/20 Page 14 of 19




      40.    Copies of all documents and pleadings regarding any felony criminal

convictions of Plaintiff during the past ten (10) years.

      41.    A copy of the fee agreement or arrangement with Your present

attorney(s) or prior attorney(s) regarding Your claims against Defendants.

      42.    Copies of any and all sworn statements or depositions executed and/or

provided by You within the last ten (10) years.

      43.    Any documents You have to support Your allegation in this Action

that “[e]ach Employer engages in activities related to selling and servicing

insurance policies under the Florida Farm Bureau or Southern Farm Bureau aegis.”

      44.    All documents You have to support Your allegation in this Action that

“[t]he Employers operate subject to common control and management.”

      45.    All documents You have to support Your allegation in this Action that

“[t]he Employers have a unified operation, with each of the entities working

together to offer different kinds of insurance in the Florida market under a single

Florida Farm Bureau identity.”

      46.    All documents You have to support Your allegation in this Action that

“[t]he Employers engaged in complementary businesses and were to a significant

degree operationally interdependent.”




                                         -13-
    Case 1:19-cv-00070-AW-GRJ Document 74-4 Filed 03/01/20 Page 15 of 19




      47.    All documents You have to support Your allegation in this Action that

each Defendant in this action “are joint employers of Plaintiffs and other

misclassified agents.”

      48.    All documents reflecting any communication concerning any fact,

matter, issue, or allegation relating to this Action or her lawsuit, including, but not

limited to telephone records, online and/or social media messages, emails, and

notes from oral conversations, that You have had with Megan Britt on anyone on

her behalf since April 16, 2016 to present.

      49.    All documents reflecting any communication concerning any fact,

matter, issue, or allegation relating to this Action or his lawsuit, including, but not

limited to telephone records, online and/or social media messages, emails, and

notes from oral conversations, that You have had with Christopher Ferguson or

anyone on his behalf since April 16, 2016 to present.

      50.    All documents that reflect commissions, compensation, earnings,

income, or benefits that You received for work performed for Southern Farm

Bureau Casualty Insurance Company.

      51.    All documents that reflect an agreement between You and Southern

Farm Bureau Casualty Insurance Company.

      52.    Copies of all business cards any Defendant issued to You.




                                         -14-
    Case 1:19-cv-00070-AW-GRJ Document 74-4 Filed 03/01/20 Page 16 of 19




      53.     All documents that support Your allegation in this Action that You

and other insurance agents “were closely supervised by other employees of”

Defendants.

      54.     All documents that support Your allegation in this Action that

Defendants required You and other insurance agents “to use a signature that

identified [You or any agent] as Employers’ agents.”

      55.     All documents that support Your allegation in this Action that

Defendants “controlled the substantive content of all advertising done on behalf of

Florida Farm Bureau” and all documents that supports Your allegation in this

Action that Your and/or other agents’ advertising had to approved by Defendants.

      56.     All documents that support Your allegation in this Action that

Defendants “solely controlled the placement of policies.”

      57.     All documents that support Your allegation in this Action that

Defendants required You and other agents to attend meetings and training sessions.

      58.     All documents that support Your allegation in this Action that

Defendants, not You and other agents “owned [the] ‘book of business’ of

policyholders.”

      59.     All documents that support Your allegation in this Action that

Defendants set Your and/or other agents “a specific schedule, requiring daily work




                                       -15-
    Case 1:19-cv-00070-AW-GRJ Document 74-4 Filed 03/01/20 Page 17 of 19




within set hours at branch locations as well as additional work outside of the

normal office hours.”

      60.    All documents that support Your allegation in this Action that

Defendants expected You and other agents to stay on Defendants’ “premises

during the normal work day,” that You and other agents “were so strongly

discouraged from leaving that if [You and the other agents] did, [You and the

other agents] received calls and e-mails not only questioning [You and the

other agents] about where [You and the other agents] were and what [You and

the other agents] were doing but also insisting that [You and the other agents]

return to work.”

      61.    All documents that you support Your allegation in this Action that

Defendants “closely monitored, micromanaged, and effectively exercised control

over the scheduling of [Your] and other agents, both in terms of hours worked, and

in terms of vacation and other planned time off.”

      62.    All documents reflecting any communication any fact, matter, issue,

or allegation relating to this Action, including, but not limited to telephone records,

online and/or social media messages, emails, and notes from oral conversations,

that You have had with any named Plaintiff, Opt-in Plaintiff, and/or other agent

who filed a consent to join this Action, who expressed an interest in joining this




                                         -16-
    Case 1:19-cv-00070-AW-GRJ Document 74-4 Filed 03/01/20 Page 18 of 19




Action, or who expressed no interest in joining this Action, other than

communications that include Your attorney.

Dated this day: June 11, 2019      Respectfully submitted,

                                   By:/s/Aaron L. Zandy
                                     Aaron L. Zandy - Trial Counsel
                                     Florida Bar No. 0125271
                                     Email: azandy@fordharrison.com
                                     Lori R. Benton
                                     Florida Bar No. 708429
                                     Email: lbenton@fordharrison.com
                                     Bret C. Yaw
                                     Florida Bar No. 0100445
                                     Email: byaw@fordharrison.com

                                      FORD & HARRISON LLP
                                      300 South Orange Avenue, Suite 1300
                                      Orlando, FL 32801
                                      (407) 418-2300 Telephone
                                      (407) 418-2327 Facsimile

                                      Attorneys for Defendants Florida Farm
                                      Bureau Casualty Insurance Company,
                                      Florida Farm Bureau General Insurance
                                      Company and Southern Farm Bureau
                                      Casualty Insurance Company




                                      -17-
     Case 1:19-cv-00070-AW-GRJ Document 74-4 Filed 03/01/20 Page 19 of 19




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on June 11, 2019, I electronically mailed the

foregoing to: Jason A. Richardson, Esq., at Jason.Richardson@mhllp.com,

Avishay Moshenberg, Esq., at avi.moshenberg@mhllp.com, Nicholas R. Lawson,

Esq.,      at     nick.lawson@mhllp.com,           and      Emil     Sadykhov,       Esq.,    at

emil.sadykhov@mhllp.com, McDowell Hetherington LLP, 1001 Fannin Street,

Suite    2700,      Houston,    Texas     77002,    Cathleen       G.    Bremmer,     Esq.,   at

Cbell@carltonfields.com,           Irma            Teresa          Solares,        Esq.,      at

Isolares@carltonfields.com,         and      Stephanie        A.        Fichera,     Esq.,    at

Sfichera@carltonfields.com, Carlton Fields PA, 100 SE 2nd Street, Suite 4200,

Miami, Florida 33131.


                                    /s/Aaron L. Zandy
                                      Aaron L. Zandy
WSACTIVELLP:10570114.1




                                             -18-
